                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEAN COULTER                              )
                                          )
                        Plaintiff,        )
   v.                                     )     Civil Action No. 2:15-cv-00937
                                          )
GERRI VOLCHKO PAULISICK and               )
JOSEPH R. PAULISICK                       )
                                          )
                        Defendants.       )
______________________________________________________________________________

                                   MEMORANDUM OPINION

       On November 30, 2018, the court determined that it lacked subject-matter jurisdiction

over this case and, therefore, denied all pending motions as moot and dismissed the case. Pro se

plaintiff Jean Coulter (“Coulter” or “plaintiff”) filed a motion seeking reconsideration of that

order (ECF No. 27), with several attachments. Defendants filed a response in opposition to the

motion (ECF No. 28) and it is ripe for decision.

   The purpose of a motion for reconsideration is “to correct manifest errors of law or fact or to

present newly discovered evidence.” Max's Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d

Cir. 1999). A motion for reconsideration must rely on one of three grounds: (1) an intervening

change in the law; (2) the availability of new evidence; or (3) the need to correct clear error of

law or prevent manifest injustice. N. River Ins. Co. v. CIGNA Reinsurance Co., 52 F.3d 1194,

1218 (3d Cir. 1995). A motion for reconsideration should not be used to ask a district court to

rethink a decision it has already rightly or wrongly made. Williams v. Pittsburgh, 32 F.Supp.2d

236, 238 (W.D. Pa. 1998). Litigants are cautioned to “‘evaluate whether what may seem to be a

clear error of law is in fact simply a point of disagreement between the Court and the litigant.’”

Waye v. First Citizen's Nat'l Bank, 846 F.Supp. 310, 314 n.3 (M.D. Pa. 1994) (quoting Atkins v.


                                                   1
Marathon LeTourneau Co., 130 F.R.D. 625, 626 (S.D. Miss. 1990)). Motions for

reconsideration should not be used to relitigate issues already resolved by the court and should

not be used to advance additional arguments which could have been made by the movant before

judgment. Reich v. Compton, 834 F.Supp. 753, 755 (E.D. Pa. 1993), aff'd in part, rev'd in part,

57 F.3d 270 (3d Cir. 1995). See generally United States ex rel. Emanuele v. Medicor Assocs.,

No. CV 10-245, 2017 WL 3675921, at *1 (W.D. Pa. Aug. 25, 2017).

    Coulter failed to meet this standard. She points to no intervening changes of law, provides

no new evidence of her citizenship on the date this action was filed, and does not identify any

clear error or manifest injustice. Instead, she makes numerous unsupported allegations of

judicial misconduct.

    Coulter apparently recognizes that the court has a non-delegable duty to assure that it may

exercise subject-matter jurisdiction and that citizenship is determined at the commencement of

the case. (ECF No. 27 at 3-4). As this court explained in its November 30, 2018 memorandum

opinion, Coulter averred that she has been a resident of New Jersey since June 2014, but this

contention was rejected on the merits. The court determined that Coulter was still a citizen of

Pennsylvania when she filed a federal suit against her brother (Civil Action No. 15-967) one

week after she filed this suit against the Paulisicks. These findings were affirmed by the Third

Circuit Court of Appeals. Coulter v. Coulter, 715 F. App'x 158 (3d Cir. 2017). This court is

bound by those determinations. The court adheres to its analysis.

    Coulter’s citation to a decision in a different litigation, Coulter v. Lindsay, Civil Action No.

15-289, is not persuasive. The order dismissing that case with prejudice did not analyze subject-

matter jurisdiction or determine that Coulter was a citizen of New Jersey (or Illinois).1 Instead,



1
 Coulter suggested that she was perhaps still a citizen of Illinois (ECF No. 27 at 3), but provided
no supporting evidence.
                                                 2
the court summarily dismissed the case because Coulter was designated as a vexatious litigant.

(ECF No. 127-1).

       For these reasons, the court adheres to its decision in the November 30, 2018

memorandum opinion and order. Coulter’s motion seeking reconsideration of that order (ECF

No. 27) will be DENIED.

       An appropriate order follows.



January 4, 2019



                                                           BY THE COURT:

                                                           /s/ Joy Flowers Conti
                                                           Joy Flowers Conti
                                                           Senior United States District Judge




                                               3
                   IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA


JEAN COULTER                              )
                                          )
                        Plaintiff,        )
   v.                                     )     Civil Action No. 2:15-cv-00937
                                          )
GERRI VOLCHKO PAULISICK and               )
JOSEPH R. PAULISICK                       )
                                          )
                        Defendants.       )
______________________________________________________________________________

                                           ORDER

      AND NOW, this 4th day of January, 2019, in accordance with the memorandum opinion,

IT IS HEREBY ORDERED that plaintiff’s motion for reconsideration (ECF No. 27) is DENIED.




                                                      BY THE COURT:

                                                      /s/ Joy Flowers Conti
                                                      Joy Flowers Conti
                                                      Senior United States District Judge




                                           4
